Case: 11-20444     Document: 00511827422         Page: 1     Date Filed: 04/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 19, 2012
                                     No. 11-20444
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ALLEN CALTON,

                                                  Plaintiff-Appellant

v.

BRAD LIVINGSTON; OWEN MURRAY, Individual and Official Capacity;
LANETTE LINTHICUN; WARDEN GINSEL, Individual and Official Capacity;
SAMUEL HALLMAN, Individual and Official Capacity; RICHARD TOLLES,
Individual and Official Capacity; BEVERLY LOVE, Individual and Official
Capacity; LIEUTENANT KRISCHKE, Individual and Official Capacity;
SERGEANT KLIRENKO; CORRECTIONAL OFFICER OBIE, Individual and
Official Capacity; CAROLYN O’BRYANT; BEVERLY CANNALITO; JAMIE
WILLIAMS,
                                       Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-2507


Before KING, GRAVES, and JOLLY, Circuit Judges.
PER CURIAM:*
        Allen Calton, Texas prisoner # 1123880, filed a pro se civil rights
complaint under 42 U.S.C. § 1983 against the above named defendants. The
district court appointed counsel to represent Calton, and counsel filed an

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20444   Document: 00511827422      Page: 2    Date Filed: 04/19/2012

                                  No. 11-20444

amended complaint naming only Hallman, Tolles, Love, Cannalito, Krischke,
O’Bryant, and Williams as defendants. The amended complaint alleged that the
defendants were deliberately indifferent when they provided inadequate care in
response to Calton’s expression of suicidal thoughts, that prison officials failed
to properly train their personnel in managing a suicidal inmate and protecting
him from self-harm, and that the defendants failed to create or implement a
policy to prevent suicidal inmates from inflicting self harm.
      The defendants asserted the affirmative defense of qualified immunity and
eventually filed motions for summary judgment. The district court concluded
that the defendants were entitled to summary judgment because the evidence
did not show that there had been any constitutional violations and because the
defendants had acted reasonably in light of the facts presented by this case. The
district court thus granted the defendants’ motions for summary judgment and
dismissed with prejudice Calton’s complaint.             Calton filed numerous
postjudgment motions, all of which were denied.
      On appeal, Calton’s arguments with regard to his constitutional claims
focus solely on whether the district court properly granted summary judgment
to Hallman on Calton’s claim of deliberate indifference. Accordingly, Calton has
abandoned any challenge to the district court’s dismissal of any of the other
defendants as well as the dismissal of his claims that Hallman failed to train
and failed to create or implement a policy protecting inmates from self-harm.
See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      We review the grant of a motion for summary judgment de novo. Nickell
v. Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011). Summary
judgment is appropriate if the record discloses “that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. CIV. P. 56(a). To establish deliberate indifference, a prisoner must
show that the prison official knew of and disregarded an excessive risk to inmate

                                        2
   Case: 11-20444    Document: 00511827422      Page: 3    Date Filed: 04/19/2012

                                  No. 11-20444

health or safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prisoner
must show both that the official was aware of facts from which the inference
could be drawn that a substantial risk of serious harm existed and that the
official actually drew the inference. Id. A government official whose conduct
does not violate a plaintiff’s clearly established constitutional rights is entitled
to qualified immunity from liability. See Pearson v. Callahan, 555 U.S. 223, 231
(2009).
      The competent summary judgment evidence shows the following. When
Calton stated that he was suicidal, the correctional officers with whom he had
initial contact escorted him directly to the office of Hallman, a psychiatrist.
Those correctional officers did not, as required by prison policy, search Calton
before bringing him to Hallman’s office. They thus did not discover that Calton
had secreted a razor on his person. Hallman asked Calton if he had a razor
blade on his person, and Calton denied it. After speaking with Calton, Hallman
determined that Calton needed to be transferred to a crisis management unit
and instructed him to sit in the waiting room outside his office where there were
at least 50 to 60 other inmates. Subsequently, while in an adjacent restroom,
Calton cut his wrists with the razor blade he had hidden on his person.
      The district court concluded that the evidence did not demonstrate a
subjective belief by Hallman that, by having Calton sit in the infirmary waiting
room after determining that Calton was suicidal, he was placing Calton at
substantial risk of serious harm. “Deliberate indifference is an extremely high
standard to meet.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006)
(internal quotation marks and citation omitted).          The summary judgment
evidence here supports the district court’s conclusions that Hallman’s actions did
not rise to this level and that Hallman was entitled to qualified immunity.
      Calton challenges the district court’s denial of his postjudgment motions
in which he sought, inter alia, to submit a medical record that was made several
months after his suicide attempt and a portion of Hallman’s deposition

                                         3
   Case: 11-20444   Document: 00511827422      Page: 4    Date Filed: 04/19/2012

                                  No. 11-20444

testimony that was already part of the record. The district court did not abuse
its discretion in denying Calton’s postjudgment motions. See Warfield v. Byron,
436 F.3d 551, 555 (5th Cir. 2006). Nor did the district court abuse its discretion
in refusing to exercise supplemental jurisdiction over state-law claims of
negligence that were not alleged in Calton’s attorney-drafted amended
complaint. See Batiste v. Island Records, Inc., 179 F.3d 217, 226 (5th Cir. 1999);
Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
      AFFIRMED.




                                        4